Case 1:19-cr-00491-RBJ Document 1 Filed 11/21/19 USDC Colorado Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00491-RBJ

UNITED STATES OF AMERICA,

      Plaintiff,

v.

JASON RENANDER,

      Defendant.



                                      INDICTMENT


The Grand Jury charges:

                                       COUNT 1

      Between on or about April 1, 2014 and August 27, 2018, in the State and District

of Colorado and elsewhere, JASON RENANDER, defendant herein, did employ, use,

persuade, induce, entice, and coerce a person under the age of eighteen, to wit: “Minor

#1,” a minor child, to engage in sexually explicit conduct for the purpose of producing

any visual depiction of such conduct, which visual depiction was produced and

transmitted using materials that had been mailed, shipped, and transported in and

affecting interstate and foreign commerce by any means, including by computer, and

which visual depiction was transported and transmitted using any means and facility of

interstate and foreign commerce and in and affecting interstate and foreign commerce

and mailed, and attempted to do so.

                                            1
Case 1:19-cr-00491-RBJ Document 1 Filed 11/21/19 USDC Colorado Page 2 of 5




      All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                        COUNT 2

      Between on or about January 1, 2013 and August 20, 2018, in the State and

District of Colorado and elsewhere, JASON RENANDER, defendant herein, did employ,

use, persuade, induce, entice, and coerce a person under the age of eighteen, to wit:

“Minor #2,” a minor child, to engage in sexually explicit conduct for the purpose of

producing any visual depiction of such conduct, which visual depiction was transported

and transmitted using any means and facility of interstate and foreign commerce and in

and affecting interstate and foreign commerce and mailed, and attempted to do so.

      All in violation of Title 18, United States Code, Section 2251(a) and (e).

                                        COUNT 3

      Between on or about June 1, 2014 and August 20, 2018, in the State and District

of Colorado and elsewhere, JASON RENANDER, defendant herein, did employ, use,

persuade, induce, entice, and coerce a person under the age of eighteen, to wit: “Minor

#3,” a minor child, to engage in sexually explicit conduct for the purpose of producing

any visual depiction of such conduct, which visual depiction was transported and

transmitted using any means and facility of interstate and foreign commerce and in and

affecting interstate and foreign commerce and mailed, and attempted to do so.

      All in violation of Title 18, United States Code, Section 2251(a) and (e).




                                            2
Case 1:19-cr-00491-RBJ Document 1 Filed 11/21/19 USDC Colorado Page 3 of 5




                                         COUNT 4

       On or about August 27, 2018, in the State and District of Colorado and

elsewhere, JASON RENANDER, defendant herein, did knowingly transport and ship

child pornography, as defined in Title 18, United States Code, Section 2256(8)(A),

using any means and facility of interstate and foreign commerce and in and affecting

interstate and foreign commerce by any means, including by computer, and attempted

to do so.

       All in violation of Title 18, United States Code, Section 2252A(a)(1) and (b)(1).

                               FORFEITURE ALLEGATION

       1.      The allegations contained in Counts 1-4 of this Indictment are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeiture pursuant to

the provisions of Title 18, United States Code Section 2253.

       2.      Upon conviction of any of the violations alleged in Counts 1-4 of this

Indictment involving violations of Title 18, United States Code Section 2251 and 2252A,

the defendant, JASON RENANDER, shall forfeit to the United States, pursuant to Title

18, United States Code, Section 2253, any and all of the defendant’s right, title and

interest in:

               a)    any visual depiction described in section 2251, 2251A, or 2252,

2252A, 2252B, or 2260 of Title 18, or any book, magazine, periodical, film or videotape,

or other matter which contains any such visual depiction, which was produced,

transported, mailed, shipped, or received;

               b)    any property, real or personal, constituting or traceable to gross

                                             3
Case 1:19-cr-00491-RBJ Document 1 Filed 11/21/19 USDC Colorado Page 4 of 5




profits or other proceeds obtained from such offense; and

              c)     any property, real or personal, used or intended to be used to

commit or to promote the commission of such offense or any property traceable to such

property.

       3.     The property subject to forfeiture, pursuant to Title 18, United States Code

Section 2253, includes, but is not limited to, the following items: (1) one Apple

MacBook Pro, Model A1278, containing a Seagate HDD; (2) one 16 GB PNY thumb

drive bearing serial number AA2310120033; (3) one Apple iPhone 7 Plus bearing serial

number C39SM22DHFXX; and (4) one Apple iPad Air Model A1474 bearing serial

number DLXM606VFK15.

       4.     If any of the property described in paragraphs 2 and 3 above, as a result

of any act or omission of the defendant:

              a)     cannot be located upon the exercise of due diligence;

              b)     has been transferred or sold to, or deposited with, a third party;

              c)     has been placed beyond the jurisdiction of the Court;

              d)     has been substantially diminished in value; or

              e)     has been commingled with other property which

                     cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p) as incorporated by Title 18, United States Code, Section 2253(b), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.

                                             4
Case 1:19-cr-00491-RBJ Document 1 Filed 11/21/19 USDC Colorado Page 5 of 5




                                        A TRUE BILL:


                                        Ink signature on file in the Clerk’s Office
                                        FOREPERSON


JASON R. DUNN
United States Attorney

By: s/ Alecia L. Riewerts
Alecia L. Riewerts
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0100
Fax: 303-454-0401
E-mail: Alecia.Riewerts@usdoj.gov
Attorney for Government




                                    5
